Dismissed and Memorandum Opinion filed April 29, 2004








Dismissed and Memorandum Opinion filed April 29, 2004.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-03-01356-CR
____________
 
KENNETH WAYNE
LEWIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th District
Court 
Harris County,
Texas
Trial Court Cause No.
736,117
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered
and Memorandum Opinion filed April 29, 2004.
Panel consists of
Justices Yates, Anderson, and Hudson.
Do not publish C Tex.
R. App. P. 47.2(b).